Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
					Restriction Election
	Applicant’s arguments are persuasive, accordingly the restriction requirement is withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20:  The primary reason for the allowance of the claims is the inclusion of the limitation “an n-contact interconnect electrically connected between the n-contact and the n-type layer; and a p-contact interconnect electrically connected between the p-contact and the p-type layer, wherein the n-contact interconnect is configured to laterally surround a perimeter of the p-contact interconnect across the active LED structure mesa”, in all of the claims in combination with the remaining features of independent claim 1.
Oh et al. (US 2019/0051805) teach a LED comprising: an active structure comprising an n-type layer (Figs. 1-4, element 23), a p-type layer (Figs. 1-4, element 27), and an active layer (Figs. 1-4, element 25) arranged between the n-type layer and the p-type layer, wherein the p-type layer, the active layer, and a portion of the n-type layer form an active LED structure mesa (Figs. 1-4, element M); a p-contact (Figs. 1-4, element 39b) electrically connected to the p-type layer (paragraph 0153); and an n-contact (Figs. 1-4, element 39a, paragraph 0153) that is only electrically connected to the n-type layer outside a lateral boundary of the active LED structure mesa (Figs. 1-4),wherein at least a portion of the p-type layer is arranged between the n-contact and the n-type layer (Figs.1-4).
However, Oh et al. do not teach or render obvious the above-quoted features recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813